                        THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


  In re:                                                       Chapter 11
  SUNEDISON, INC., et al.,                                     Case No. 16-10992 (SMB)
                        Debtors.                               Jointly Administered


  SUNEDISON LITIGATION TRUST,


                        Plaintiff,
                                                               Adv. Proc. No. 18-01201 (SMB)
            v.

  WEST COAST SOLAR, INC.,

                        Defendant.



               The undersigned Mediator reports that the mediation was commenced on
July 17, 2019 and completed thereafter by conference calls in the following manner:
     (A)         At the initial session, the following individuals were present:
             a. Parties – Ivona Smith from Drivetrain for the Plaintiff.
             b. Counsel – Daniel F. Geoghan, Esq. representing the Plaintiff and Mark Lichtenstein,
                 Esq. representing the Defendant.
     (B)         The Parties mediated in good faith.
     (C)         The matter has been resolved.

     Dated: New York, New York                         MORITT HOCK & HAMROFF, LLP
             November 21, 2019
                                                       /s/ Leslie A. Berkoff
                                                       Leslie A. Berkoff, Esq.
                                                       1407 Broadway – 39th Floor
                                                       New York, NY 10018
                                                       Phone: (212) 239-2000 Fax: (212) 239-7277



1980001v1
